Deen, Presiding Judge.
On June 14, 1982, pursuant to Rule 27 (a) and Rule 14 of this court, appellant was ordered to file an enumeration of error and a brief no later than 4:30 p.m., June 14,1982. Appellant did not comply with this order, but filed a request for a continuance on June 14,1982. This court denied her request on June 22,1982. As appellant has not filed an enumeration and brief as ordered, the appeal is dismissed.

Appeal dismissed.


Sognier and Pope, JJ., concur.

Jean Trimble, pro se.
Robert P. Witcher, Paul E. Pressley, for appellee.